Citation Nr: 0609743	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-32 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for periodontal disease for 
compensation purposes, claimed as secondary to service-
connected diabetes mellitus.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Periodontal disease is deemed by competent clinical evidence 
to have been caused by service-connected diabetes mellitus.


CONCLUSION OF LAW

Periodontal disease is proximately due to or the result of 
service-connected diabetes mellitus.  38 C.F.R. §§ 3.310(a), 
4.150 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the instant case, review of the record does not reveal 
that the RO advised the veteran of VA's and his obligations 
under the VCAA, other than as indicated in the statement of 
the case (SOC) issued to him in July 2004.  This SOC, 
however, set forth the statutory provisions of the VCAA, and 
specifically those provisions at 38 U.S.C.A. § 5102 
(application forms furnished upon request; notice to 
claimants of incomplete applications); 38 U.S.C.A. § 5103 
(notice to claimants of required information and evidence); 
and 38 U.S.C.A. § 5103A (duty to assist claimants).  

In view of the fact that the decision rendered herein, 
wherein service connection for periodontal disease for 
compensation purposes is granted, constitutes a full grant of 
the benefits sought by the veteran on appeal, any failure by 
the RO to furnish him with more a comprehensive explanation 
of his VCAA rights and obligations is harmless error, and he 
is not prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a matter that 
has not been considered by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Likewise, the fact that the notice 
contained in the SOC may not have satisfied the timing 
requirements of Pelegrini is non-prejudicial in this 
instance.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 
3, 2006).  These five elements are:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  With 
regard to the instant claim, the Board again finds, in view 
of the decision rendered herein, that any failure to satisfy 
this requirement is harmless and without prejudice to the 
claimant.  See Bernard, supra.  

Duty to assist

With regard to the duty to assist, the record contains the 
report of a VA examination that specifically addresses the 
question on appeal.  The appellant has been afforded the 
opportunity for a personal hearing on appeal, and declined 
opportunities to present testimony at a hearing either at the 
RO or before a member of the Board.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993), and Allen v. Brown, 7 
Vet. App. 439, 488 (1995) (en banc).

In the instant case, the veteran has contended that his 
periodontal disease was caused by his service-connected 
diabetes mellitus.  The medical evidence, and in particular 
the report of a January 2004 VA dental examination and a 
November 2003 statement from a private periodontist, clearly 
establishes that periodontal disease is currently manifested.  
The veteran has also established service connection for 
diabetes mellitus.  The question that must be resolved, 
therefore, is whether the veteran's periodontal disease was 
caused or aggravated by his service-connected diabetes 
mellitus.

The Board finds that this question must be answered in the 
affirmative.  The private periodontist, in November 2003, 
reported that the veteran's diabetic condition "has a 
negative secondary contributing effect on his periodontal 
condition."  A similar conclusion was reached on VA 
examination in January 2004, at which time the VA examiner 
noted both the veteran's poor oral hygiene and his history of 
diabetes mellitus, and concluded that the bone loss 
manifested by the veteran was "[m]ost likely a combination 
of the two situations," and that the veteran's severe 
mandibular periodontitis was "most likely the result of poor 
oral maintenance," but was also "possibly secondary to the 
diabetic condition...."  

The Board notes that certain regulatory provisions appear to 
preclude the award of service connection for periodontal 
disease specifically for compensation purposes.  Under 
38 C.F.R. § 3.381(a), periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  The Board 
believes, however, that this provision does not contemplate 
circumstances such as those in the case at hand wherein 
periodontal disease is shown to be the product of a service-
connected disability.  The situation in this case is 
analogous, from a legal viewpoint, with the holding of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in a case where compensation could not be 
awarded pursuant to 38 U.S.C.A. § 1110 either for a primary 
alcohol abuse disability incurred during service or for any 
secondary disability that resulted from primary alcohol abuse 
during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. 
Cir. 2001).  In other words, service connection for 
alcoholism was precluded as a matter of law, just as service 
connection for periodontal disease for compensation purposes 
is precluded.  The Court, however, also held that there can 
be service connection for compensation purposes for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a service-connected disability, when a 
veteran is able to "adequately establish that their alcohol 
or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder."  Allen, 237 F.3d 
at 1381.  Such compensation would only result "where there is 
clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  Ibid.  
Such evidence, with regard to the veteran's periodontal 
disease, has been presented in this case.

The Board, of course, is by no means equating the veteran's 
periodontal disease with alcoholism.  It does, however, point 
out that that there is a legal basis for finding that service 
connection for compensation purposes can be awarded for a 
disability that is secondary to a service-connected disorder, 
when service connection for compensation purposes is 
otherwise precluded by law.

The Board therefore finds that the evidence, and the law, 
supports the award of service connection for periodontal 
disease for compensation purposes as secondary to service-
connected diabetes mellitus.  


ORDER

Service connection for periodontal disease for compensation 
purposes, secondary to service-connected diabetes mellitus, 
is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


